     LEONARD H. STONE, ESQ. No. 5791
 1
     JENNA BARSON, ESQ. No. 12690
 2   SHOOK & STONE, CHTD.
     710 South Fourth Street
 3   Las Vegas, Nevada 89101
     Office: (702) 385-2220
 4
     Fax: (702) 384-0394
 5   Email: lstone@shookandstone.com;
     jbarson@shookandstone.com
 6   Attorneys for Plaintiff, JAMES STEVEN RUIZ
 7                                UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   JAMES STEVEN RUIZ,                      )
                                             )
10               Plaintiff,                  )           Case No. 2:17-cv-3036
11                                           )
     vs.                                     )
12                                           )           MOTION FOR LEAVE
     NANCY A. BERRYHILL,                     )           TO WITHDRAW
13   Acting Commissioner of Social Security, )
14                                           )
                 Defendant.                  )
15   ___________________________________ )
16
17          NOW COMES the Plaintiff's counsel, Jenna Barson of the Law Offices of Shook &
18   Stone, Chtd. ("Movant"), and pursuant to Local Rule 11-6, hereby requests leave of the Court to
19   withdraw her appearance for Plaintiff, James Steven Ruiz, from the entitled cause and in support
20   thereof states as follows:
21          1. Movant filed her appearance as co-counsel on behalf of Plaintiff on or about
22              December 11, 2017;
23          2. Movant is departing from the Law Offices of Shook & Stone, Chtd.;
24          3. Plaintiff has been informed of Movant's departure and requests that the Law Offices
25              of Shook & Stone, Chtd. continue to represent him in the above titled cause;
26          4. Counsel for Defendant were all contacted via email on October 11, 2018 regarding
27              Movant's impending withdrawal request;
28


                                                   -1-
 1          5. Plaintiff will continue to be represented by co-counsel, and lead attorney, Leonard H.
 2              Stone of the Law Offices of Shook & Stone, Chtd.;
 3          6. Movant makes this request for withdrawal in good faith and with the belief that this
 4              withdrawal will not cause delay in the entitled case.
 5          Accordingly, Movant requests that this Court grant her leave to withdraw as counsel for
 6   Plaintiff, James Steven Ruiz.
 7
            DATED this 12th day of October, 2018.
 8
 9
                                                          BY:    /s/ Jenna Barson
10                                                                 Jenna Barson, Esq.
                                                                   Attorney for Plaintiff
11
12
13
14
15
16
17
18
19                                    10-12-2018
20
21
22
23
24
25
26
27
28


                                                    -2-
 1             CERTIFICATE OF SERVICE FOR CASE NUMBER 2:17-CV-03036
 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for
 3   this court by using the CM/ECF system on October 12, 2018.
 4          I certify that all participants in the case are registered CM/ECF users and that service will
 5   be accomplished by the CM/ECF system.
 6
 7                                                                /s/ Jenna Barson
                                                                   Jenna Barson, Esq.
 8                                                                 Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -3-
